Title: John Vaughan to Thomas Jefferson, 30 July 1817
From: Vaughan, John
To: Jefferson, Thomas


          
             Dear Sir
            Philad.
30 July 1817
          
          Your favor of 28 June was rcvd, it was accidentally mislaid, until this day—I shall see Mr Biddle & Mrs Barton & do all in my power relative to the papers of Lewis & Clarke, & advise results—We have reason to be very thankful to you for what you are doing relative to this Subject & also relative to Birds private Journal—
          We have lately recieved from the Adj. Gen. Office (D Parker) Pikes Journal Part 1st of  his work—Hunter’s & Dunbars Journals up the Washita & to the Hot Springs all Manuscript—Pikes has been published & I believe Mr Dunbars, except the Astronl Survey—I do not know whether Hunters has—we are only in possession of Pikes printed Journal—We are now examining—
          I hand you your ℀ Ballance due You 3428100—which I hope will prove Correct
          
            I remain Yours &c
            Jn Vaughan
          
        